    Form B 250B (12/09)


                                          CERTIFICATE OF SERVICE
    I, Justin T. Campbell                                  certify that service of this summons and a copy of
    the complaint was made       8/30/2021                by:

    ~ Mail service: Regular, first class United States mail, postage fully pre-paid, addressed to:   ==~=Ct
                                                                                                     Antioch, 1N 37013

    □ Personal Service: By leaving the process with the defendant or with an officer or agent of defendant at




    □ Residence Service: By leaving the process with the following adult at:




    □ CertifiedMail Service on an Insured Depository Institution: By sending the process by certified mail
      addressed to the following officer of the defendant at:




    □ Publication:   The defendant was served as follows: [Descnbe briefly]



    □ State Law:   The defendant was served pursuant to the laws of the State o f ~ as follows: [Descn"be
      briefly]



    □ If service wasmade by personal service, by residence service, or pursuant to state law, I further certify
     that I am, and at all times during the service ofprocess was, not less than 18 years of age and not a party
     to the matter concerning which service ofprocess was made.

            Under penalty ofperjury, I declare that the foregoing is true and correct.


    Date    8/31/2021



           Print Name:                                Justin T. Campbell

                                                     1801 West End Avenue, Suite 1550
           Business Address:
                                                      Nashville, 1N 37203




    case 3:21-ap-90120          Doc 2     Filed 08/27/21 Entered 08/27/2108:42:20                    Desc Main
                                          Document      Page 3 of 5
Case 3:21-ap-90120            Doc 3      Filed 08/31/21 Entered 08/31/21 13:20:35                         Desc Main
                                         Document      Page 1 of 1
